Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-JUL-2018
                                                         11:04 AM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           ROSEMARIE GAETA,
                    Petitioner/Plaintiff-Appellee,

                                 vs.

                   WEST MAUI RESORT PARTNERS, LP,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-0052(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Rosemarie Gaeta’s

application for writ of certiorari filed on May 25, 2018, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, July 16, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson